OPINION OF COURT.
The following is taken, verbatim, from the opinion.
PER CURIAM.
Our view of the law is that these pages, in view of the fact that the giving of the testimony therein recited is not in dispute, should *4not have been stricken. They were part of the whole proceeding, and should be in the record.
In our view, these circumstances bring the matter within the corrective provisions of 11572-A GC. empowering this Court to correct errors in bills of exceptions.
It is, therefore, ordered that these pages he restored to the bill of exceptions in this Court.
(Hamilton, PJ., and Mills, J., concur. Cush-ing, J., not participating.)